2016 WI 36

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2014AP2366-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Raymond M. Clark, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Raymond M. Clark,
                                  Respondent.

                             DISCIPLINARY PROCEEDINGS AGAINST CLARK

OPINION FILED:          May 17, 2016
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                    2016 WI 36
                                                            NOTICE
                                              This opinion is subject to further
                                              editing and modification.   The final
                                              version will appear in the bound
                                              volume of the official reports.
No.    2014AP2366-D


STATE OF WISCONSIN                       :             IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Raymond M. Clark, Attorney at Law:



Office of Lawyer Regulation,                                     FILED
           Complainant,
                                                            MAY 17, 2016
      v.
                                                               Diane M. Fremgen
                                                            Clerk of Supreme Court
Raymond M. Clark,

           Respondent.




      ATTORNEY   disciplinary   proceeding.           Attorney's        license

suspended.



      ¶1   PER CURIAM.    We review the report and recommendation

of Referee Hannah C. Dugan that the license of Raymond M. Clark

be suspended for 120 days for professional misconduct.                        The

referee also recommends that Attorney Clark pay the full costs

of the proceeding, which are $16,192.21 as of March 29, 2016,
and that he be required to take six continuing legal education
                                                                             No.     2014AP2366-D



credits    in    trust    account       management,           to    be    approved      by    the

Office of Lawyer Regulation (OLR).

    ¶2      After      careful        review       of   this   matter,          we   adopt    the

referee's findings of fact and conclusions of law.                                    We agree

that a four-month suspension of Attorney Clark's license is an

appropriate sanction for his misconduct.                       We also agree that the

full costs of the proceeding should be assessed against Attorney

Clark,    and    we    further        agree    that      Attorney        Clark       should   be

required to obtain six continuing legal education credits in

trust account management.

    ¶3      Attorney          Clark     was    admitted            to    practice       law   in

Wisconsin       in    1959.      The     most       recent         address      furnished     by

Attorney Clark to the State Bar of Wisconsin is in Menomonee

Falls,    Wisconsin.          Attorney        Clark     has    no       prior      disciplinary

history.

    ¶4      On October 9, 2014, the OLR filed a complaint alleging

that Attorney Clark had engaged in ten counts of misconduct.

Attorney Clark filed an answer to the complaint on November 17,
2014.    The referee was appointed on December 17, 2014.

    ¶5      An evidentiary hearing was held before the referee on

March 5, 2015.          At the hearing, the parties presented a signed

stipulation, dated March 2, 2015.                       As part of the stipulation,

Attorney Clark admitted five counts of the complaint and entered

no contest pleas to four counts.                         During the course of the

evidentiary hearing, the OLR made a motion to dismiss count ten

of the complaint.             In the stipulation, Attorney Clark agreed
that the referee may use the allegations of the complaint as an
                                               2
                                                                      No.     2014AP2366-D



adequate factual basis in the record for a determination of

misconduct       as    set     forth   in     counts   one   through      nine   of   the

complaint.

       ¶6     Counts one through five of the OLR's complaint arose

out    of   Attorney       Clark's     representation        of   T.C.   in    Milwaukee

County divorce proceedings.                 The complaint alleged that in March

of 2008, the Milwaukee County circuit court entered findings of

fact, conclusions of law, and a final judgment in the divorce,

which incorporated by reference all of the terms of a Marital

Settlement Agreement (MSA) signed by T.C. and her husband, J.C.

The MSA listed the marital debts and stated that the parties

were equally liable for their payment.                       The MSA provided that

T.C.'s      share     of   a    retirement     account   would      be   forwarded     to

Attorney     Clark     and      that   Attorney    Clark     "shall      withhold     said

monies      in   order         to   satisfy    petitioner's       [T.C's]      financial

responsibilities per the Marital Settlement Agreement.                              After

petitioner's financial responsibilities have been satisfied in

full, petitioner shall receive the remaining balance."
       ¶7     In August 2008, Attorney Clark received T.C.'s share

of the retirement account, totaling $9,341.84.                            He deposited

that amount into his IOLTA trust account.                         Between August 13,

2008 and September 26, 2008, Attorney Clark disbursed various

checks from his trust account to himself, including $1,710 of

the funds on deposit for T.C.                  On September 26, 2008, Attorney

Clark made a cash withdrawal in the amount of $1,000 from the

funds in his trust account attributable to his representation of
T.C.
                                               3
                                                             No.    2014AP2366-D



    ¶8     Although Attorney Clark told T.C. that he was working

on negotiating several of the debts, as of January 26, 2009, he

had not paid any of the creditors T.C. was obligated to pay

pursuant to the MSA.

    ¶9     Between January 30, 2009 and March 5, 2009, Attorney

Clark   disbursed     another    $1,850     of   the   retirement    funds   to

himself.   He also disbursed $300 of the funds to his client.                He

did not discuss the disbursements with opposing counsel, seek a

modification of the MSA, or seek the court's authorization for

the disbursements.

    ¶10    In May 2009, J.C.'s counsel filed a motion for an

order to show cause due to T.C.'s failure to timely pay her

portion of the marital debts.               Attorney Clark filed a cross

motion asserting that J.C. had failed to comply with the law

concerning financial disclosures, disputing that J.C. had paid

his share of the debts, and asserting that J.C. had interfered

with IRS refunds.      As of June 1, 2009, at least five debts to be

paid by T.C., totaling $833.15, remained unpaid, but by this
time Attorney Clark was holding insufficient funds in trust for

T.C. to pay those debts.

    ¶11    At a June 19, 2009 hearing, a Milwaukee County court

commissioner   held    that     she   had   no   authority   other    than   to

enforce the MSA.      The commissioner ordered T.C. to pay her share

of the marital debt and ordered that "any monies in trust [] be

used for outstanding bills forthwith."            At the hearing, Attorney

Clark failed to advise the court that he had already disbursed
$4,360 of the retirement funds to himself and failed to advise
                                       4
                                                   No.   2014AP2366-D



that he had made other disbursements and that only $59.73 of the

retirement funds remained in his trust account.

       ¶12   On July 14, 2009, Attorney Clark disbursed $600 to

himself, exhausting the remaining retirement funds being held in

trust for T.C. and disbursing funds that belonged to T.C. or

others.      On August 13, 2009, Attorney Clark disbursed $50 from

his trust account to T.C.      By that date, Attorney Clark was no

longer holding any funds in his trust account attributable to

T.C.       In February 2010, Attorney Clark deposited $1,846.05 in

his trust account and identified the deposit as "return of fees"

related to his representation of T.C.

       ¶13   The OLR's complaint alleged the following counts of

misconduct with respect to Attorney Clark's representation of

T.C.:

       [Count One]   By failing to take reasonable steps to
       advance [T.C.'s] interests in having her marital debts
       paid in a timely fashion, [Attorney] Clark failed to
       act with reasonable diligence and promptness in
       representing a client, in violation of SCR 20:1.3.1

       [Count Two]    By making a cash withdrawal from the
       funds he held in trust relating to his representation
       of   [T.C.],  [Attorney]   Clark  made   a  prohibited
       transaction by making a disbursement of cash from his
       trust account from funds held in trust for a client in
       violation of SCR 20:1.5(e)(4)a.2
       1
       SCR 20:1.3 provides: "A lawyer shall act with reasonable
diligence and promptness in representing a client."
       2
       SCR 20:l.15(e)(4)a provides: "No disbursement of cash
shall be made from a trust account or from a deposit to a trust
account, and no check shall be made payable to "Cash."




                                  5
                                                No.   2014AP2366-D


    [Count Three]     By failing to hold in trust the
    $1,341.84 entrusted to him for the payment of [T.C.'s]
    share of the marital debts as required under the
    Marital Settlement Agreement and by disbursing funds
    related to his representation of [T.C.] in excess of
    the funds he held in trust related to her case,
    [Attorney] Clark failed to hold in trust, separate
    from his own property, the property of his client and
    3rd parties held in [Attorney] Clark's possession in
    connection with his representation of a client, in
    violation of SCR 20:1.15(b)(1).3

    [Count Four]   By failing to hold $9,341.84 in trust
    for the payment of [T.C.'s] share of the marital debts
    as part of the Marital Settlement Agreement as ordered
    by the court on March 14, 2008; and by failing to hold
    the remaining $59.73 in trust for the payment of
    [T.C.'s] share of the marital debts as ordered by the
    court on June 19, 2009, [Attorney] Clark knowingly
    disobeyed an obligation under the rules of a tribunal,
    in violation of SCR 20:3.4(c).4

    [Count Five]   By disbursing to himself $4,960 of the
    $9,341.84 entrusted to him for the payment of [T.C.'s]
    share of the marital debts, without obtaining the
    prior authorization of the court or opposing counsel
    to do so, [Attorney] Clark engaged in professional




    3
        20:1.15(b)(1) provides:

    A lawyer shall hold in trust, separate from the
    lawyer's own property, that property of clients and
    3rd parties that is in the lawyer's possession in
    connection with a representation. All funds of clients
    and 3rd parties paid to a lawyer or law firm in
    connection with a representation shall be deposited in
    one or more identifiable trust accounts.
    4
       SCR 20:3.4(c) provides:  "A lawyer shall not: . . . .
knowingly disobey an obligation under the rules of a tribunal,
except for an open refusal based on an assertion that no valid
obligation exists."


                                  6
                                                 No.   2014AP2366-D


    misconduct involving dishonesty, fraud, deceit        or
    misrepresentation, in violation of SCR 20:8.4(c).5
    ¶14   Counts six through nine in the OLR's complaint arose

out of the OLR's investigation and audit of Attorney Clark's

trust account.   Those counts alleged:

    [Count Six]    By engaging in a course of conduct to
    protect or hide income and assets from the Wisconsin
    Department of Revenue and/or the Internal Revenue
    Service, including by depositing earned fees and funds
    belonging to [Attorney] Clark and/or the Law Offices
    of Raymond M. Clark in his client trust account,
    [Attorney] Clark placed and retained funds in his
    trust account that did not reasonably relate to
    monthly   service   charges,  in   violation  of   SCR
    20:1.15(b)(3).6

    [Count Seven]   By engaging in a course of conduct to
    protect or hide income and assets from the Wisconsin
    Department of Revenue and/or the Internal Revenue
    Service, including by depositing earned fees and funds
    belonging to [Attorney] Clark and/or the Law Offices
    of Raymond M. Clark in his client trust account,
    [Attorney] Clark placed and retained funds in his
    trust account that did not reasonably relate to
    monthly   service  charges,   in   violation  of   SCR
    20:8.4(c).

    [Count Eight]    By taking cash withdrawals from his
    client trust account, taking cash from his deposits to
    his client trust account, and by issuing checks
    payable to cash from his client trust account,
    [Attorney] Clark made prohibited transactions from his



    5
       20:8.4(c) provides: "It is professional misconduct for a
lawyer to: . . . . engage in conduct involving dishonesty,
fraud, deceit or misrepresentation."
    6
       SCR 20:l:15(b)(3) provides: "No funds belonging to the
lawyer or law firm, except funds reasonably sufficient to pay
monthly account service charges, may be deposited or retained in
a trust account."


                                 7
                                                                  No.    2014AP2366-D


       client trust account and from deposits to his client
       trust account, in violation of SCR 20:1.15(e)(4)a.

       [Count Nine]     By disbursing funds from his client
       trust account in excess of the amount he was then
       holding in trust for specified client matters,
       [Attorney] Clark disbursed funds from an IOLTA account
       and created a negative balance with respect to
       individual clients or matters, in violation of SCR
       20:1.15(f)(1)b.7
       ¶15       Count   ten   of   the    OLR's   complaint     alleged   that   by

making      misrepresentations        to    the    OLR   about   the    purpose   and

intent of his course of conduct that included depositing earned
fees and funds belonging to Attorney Clark and/or his law office

into       his   trust    account,    Attorney      Clark   wilfully     failed    to

provide relevant information, failed to answer questions fully,

or to furnish documents to OLR, in violation of SCR 22.03(6)8 and

SCR 20:8.4(h).9

       ¶16       The referee granted the OLR's motion to dismiss count

ten of the complaint.               In her report and recommendation, the


       7
       SCR 20:1.15(f)(1)b provides, in part:  . . . . A lawyer
shall not disburse funds from an IOLTA account or any pooled
trust account that would create a negative balance with respect
to any individual client or matter.
       8
       SCR  22.03(6)   provides:     "In  the   course  of   the
investigation, the respondent's wilful failure to provide
relevant information, to answer questions fully, or to furnish
documents and the respondent's misrepresentation in a disclosure
are misconduct, regardless of the merits of the matters asserted
in the grievance."
       9
       SCR 20:8.4(f) provides:  "It is professional misconduct
for a lawyer to violate a statute, supreme court rule, supreme
court order or supreme court decision regulating the conduct of
lawyers."


                                            8
                                                                     No.    2014AP2366-D



referee also concluded that, in spite of the fact that Attorney

Clark had entered a plea of no contest to count five, the OLR

had failed to meet its burden of proof with respect to count

five.      The referee said that count five included obligations

that were not included in the divorce court's orders related to

T.C.'s family law case and the MSA.                  The referee said during the

evidentiary     hearing,      neither     party      could   establish        that       the

court ordered deposits and disbursals of funds required that

Attorney Clark obtain the prior authorization of the court or

opposing    counsel      or   that   he    be    required     to     return       to    the

tribunal to obtain authorization to disburse the funds.                                 For

these reasons, the referee concluded that OLR failed to meet its

burden     of   proof    with    respect        to    establishing         that        prior

authorization needed to be obtained as pled in count five.                               The

referee found that the OLR did meet its burden of proof with

respect to the other eight counts of misconduct alleged in the

complaint.

    ¶17     Turning to the appropriate level of discipline, the
referee noted that the complaint sought a 15-month suspension of

Attorney    Clark's      license.         The   referee      noted     that       in    the

stipulation, Attorney Clark did not contest and stipulated to

OLR's    request   for    a   15-month     suspension.         Nevertheless,             the

referee concluded that a 15-month suspension was too harsh a

sanction. The referee commented that count ten of the complaint,

which the OLR ultimately moved to dismiss, contained substantial

allegations constituting rule violations that, if proven, would
justify an enhanced sanction. The referee reasoned that if the
                                           9
                                                                     No.     2014AP2366-D



allegations     in    count       ten   were     not    proven,    then     a   reduced

sanction warranted consideration.

       ¶18    The referee noted that Attorney Clark admitted or pled

no contest to multiple counts of misconduct.                        She noted that

during the evidentiary hearing, the OLR commented about Attorney

Clark's cordiality and his cooperation and remorse.                        The referee

also pointed out that Attorney Clark has no prior discipline and

has practiced law for 56 years.

       ¶19    In support of her conclusion that a 120-day suspension

was    appropriate,         the     referee      cited       In    re      Disciplinary

Proceedings     Against      Smith,     2013 WI 98,   351 Wis. 2d 368,      841
N.W.2d 278 and In re Disciplinary Proceedings Against Thibodeau,

2007 WI 118,    305 Wis. 2d 121,         738 N.W.2d 558.            Attorney

Thibodeau received a 60-day suspension for multiple counts of

misconduct that included holding personal funds in his trust

account in order to avoid the seizure of those funds by tax

authorities; failing to hold in trust, separate from his own

property, property of clients and third persons; and failing to
comply with recordkeeping requirements.                  The referee noted that,

like Attorney Clark, Attorney Thibodeau had not been disciplined

previously,     had    entered       into    a    stipulation       to     resolve   the

matter, and had practiced for a length of time. The referee said

unlike Attorney Thibodeau, Attorney Clark stipulated to two more

counts    involving     three       more    supreme      court     rule     violations.

Attorney Clark also violated a court order and had almost twice

as many years of law practice experience as Attorney Thibodeau.


                                            10
                                                                            No.        2014AP2366-D



      ¶20     Attorney Smith received a six-month suspension for 20

counts of misconduct that included failing to promptly deposit

client and third party funds into her trust account; failing to

promptly apply client and third party funds toward the payment

of agreed upon taxes owed by a client and third party; failing

to comply with court orders; and noncooperation with the OLR.

The referee said both Attorney Clark and Attorney Smith have the

aggravating factor of having practiced for a length of time.

The     referee       said     unlike        Attorney         Smith,        Attorney            Clark

stipulated to 11 fewer counts of misconduct, cooperated with the

OLR     and    other       authorities,       and       was     not       required         to     pay

restitution.         Attorney        Smith       had     previously             been       publicly

reprimanded.

      ¶21     The     referee       ultimately          concluded          that        a   120-day

suspension      of     Attorney       Clark's         license       to    practice         law     in

Wisconsin      was    an    appropriate       sanction,         considering            past      case

law, mitigating and aggravating circumstances, and the fact that

Attorney      Clark    entered       into    a     stipulation.           The    referee         also
recommended       that      Attorney       Clark       pay    the    full       costs       of    the

proceeding and that he be required to undertake six continuing

legal    education         credits    in     trust      account          management,         to    be

approved by the OLR.

      ¶22     No appeal has been filed.                       A referee's findings of

fact are affirmed unless clearly erroneous.                              Conclusions of law

are   reviewed        de    novo.      See       In    re    Disciplinary          Proceedings

Against       Eisenberg,       2004 WI 14,     ¶5,    269 Wis. 2d 43,            675
N.W.2d 747.         The court may impose whatever sanction it sees fit,
                                              11
                                                                     No.    2014AP2366-D



regardless      of      the    referee's       recommendation.             See   In   re

Disciplinary Proceedings Against Widule, 2003 WI 34, ¶44, 261
Wis. 2d 45, 660 N.W.2d 686.

       ¶23    There is no showing that any of the referee's findings

of fact are clearly erroneous, and we adopt them.                      We also agree

with    the    referee's       conclusions       of   law   that   Attorney       Clark

violated the supreme court rules set forth above.

       ¶24    Upon careful review of the matter, we agree with the

referee's recommendation for a four-month suspension of Attorney

Clark's license to practice law in Wisconsin.                        Attorney Clark

has no prior disciplinary history and has expressed remorse for

his actions.      In addition to the Smith and Thibodeau cases cited

by    the    referee,    it    appears    that    a   four-month      suspension       is

generally      consistent       with     the     sanction    imposed        in   In    re

Disciplinary      Proceedings       Against       Krogman,    2015 WI 113,     365
Wis. 2d 628, 872 N.W.2d 657 (attorney's license suspended for

four months for misconduct including trust account violations)

and In re Disciplinary Proceedings Against Tobin, 2007 WI 50,
300 Wis. 2d 250, 730 N.W.2d 896 (attorney's license suspended

for    four     months        for   misconduct        including      trust       account

violations and conversions).              We also agree that Attorney Clark

should be required to undertake six continuing legal education

credits in trust account management and that he should pay the

full costs of the proceeding.

       ¶25    IT IS ORDERED that the license of Raymond M. Clark to

practice law in Wisconsin is suspended for a period of four
months, effective June 20, 2016.
                                           12
                                                                     No.    2014AP2366-D



    ¶26     IT   IS      FURTHER    ORDERED       that   Raymond    M.     Clark    shall

undertake     six     continuing        legal     education       credits    in     trust

account   management,        to    be    approved    by    the    Office    of     Lawyer

Regulation.

    ¶27     IT IS FURTHER ORDERED that within 60 days of the date

of this order, Raymond M. Clark shall pay to the Office of

Lawyer    Regulation       the     costs    of    this     proceeding,      which     are

$16,192.21.         If    the     costs    are     not     paid    within    the     time

specified, and absent a showing to this court of his inability

to pay the costs within that time, the license of Raymond M.

Clark to practice law in Wisconsin shall remain suspended until

further order of the court.

    ¶28     IT   IS      FURTHER    ORDERED       that   Raymond    M.     Clark    shall

comply with the provisions of SCR 22.26 concerning the duties of

a person whose license to practice law in Wisconsin has been

suspended.

    ¶29     IT      IS    FURTHER       ORDERED     that    compliance       with     all

conditions of this order is required for reinstatement.                           See SCR
22.28(2).




                                           13
    No.   2014AP2366-D




1